Citation Nr: 0114264	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  96-35 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to an increased evaluation for temporal lobe 
epilepsy, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for dissociative 
reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1960 to May 1964.

This appeal arises from a February 1996 rating decision of 
the Portland, Oregon, Regional Office (RO) which re-
established the veteran's 10 percent evaluation for temporal 
lobe epilepsy and a noncompensable evaluation for 
dissociative reaction.  The RO also denied the veteran's 
claim for service connection for chronic headaches.  He 
appealed these determinations.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into the Department of Veterans 
Affairs (VA) adjudication process.  In effect, this new 
legislation eliminates the requirement that a claimant must 
present a well-grounded claim before the duty to assist is 
invoked.  According to the aforementioned rating decision, 
and the January 2000 supplemental statement of the case 
(SSOC), the RO found the claim for service connection for 
headaches not well-grounded under the provisions of the then 
extant 38 U.S.C.A. § 5107.  As the new procedures could not 
have been followed by the RO during the pendency of this 
appeal, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service.  38 U.S.C. § 5103A(d).

Regarding his claim for service connection for chronic 
headaches, the veteran alleges that these headaches are a 
result of a head trauma he sustained during his military 
service.  In the alternative, the veteran claims that these 
symptoms are part and parcel of his service-connected 
epilepsy.  There are a number of physician's opinions of 
record, to include both private and VA outpatient treatment, 
that find the veteran's current headaches are a post-
traumatic residual of his in-service head trauma.  However, 
these opinions appear to be based on a history as recited by 
the veteran and not based on a review of the available 
service medical records or treatment history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995) (VA is not required to accept 
doctors' opinions that are based upon the claimant's 
inconsistent recitation of medical history).  

Moreover, the Board notes that the histories provided by the 
veteran over time at his various medical examinations when 
compared with his testimony at a January 2001 Board hearing 
are inconsistent.  For example, at the hearing, the veteran 
claimed that he fell off a platform (a hitch for a trailer) 
while repairing an aircraft and hit his head on the tarmac.  
He alleged that this injury resulted in him being 
hospitalized in Japan (Osan or Yokusaka) and unconscious for 
15 days."  At various medical examinations, however, the 
veteran has claimed that he was rendered unconscious anywhere 
for only three to nine days.  In addition, various reported 
histories taken from the veteran have variously placed the 
date of his in-service head trauma as early as 1961 and as 
late as 1964.  Additionally, the injury has occasionally been 
reported to have occurred in South Carolina.  

Still further, and quite significant is the fact that the 
veteran did not reveal his history of pre-service head 
injuries in histories obtained after his separation from the 
military.  In this regard, an August 1963 military 
hospitalization report notes that appellant's own report that 
he had sustained three different head injuries, two of which 
happened prior to his military service.  The third was 
claimed to have happened one and a half years prior to his 
hospital admission when he fell and struck his head against a 
pipe resulting on a momentary loss of consciousness.  

There is no service medical record currently in the claims 
file that corroborates the assertion that the veteran was 
treated for a head trauma anytime in late 1961 or early 1962.  
Also inconsistent are the claims of the veteran regarding the 
onset of his chronic headaches.  In an August 1963 hospital 
report, the veteran alleged that his headaches began 
immediately after his head trauma, sometime about late 1961 
or early 1962.  At the hearing before the undersigned, 
however, the veteran testified that he did not suffer with 
any headaches until sometime after his separation from the 
military.  

The rating decision of February 1996 contained the following 
sentence:

Service medical records indicate that the 
veteran fell from a plane to concrete 
apron in 1962, and received no treatment 
at that time.

Based on this information contained in the February 1996 
rating decision, and the fact that the Board cannot find any 
reference to such an injury in the currently available 
service medical records, nor does this description attributed 
to 1962 match the head injury described in the August 1963 
history, it raises a suspicion that not all of the claimant's 
service medical records are currently associated with the 
claims file.  The above highlighted sentence is, at first 
blush, also internally inconsistent.  That is, if the veteran 
did not seek treatment for a fall in 1962, how can there be a 
service medical record discussing the incident.  Therefore, 
on remand, the RO must clarify this statement regarding an 
alleged fall in 1962.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) (The U. S. Court of Appeals for the Federal 
Circuit commented singular importance in obtaining all 
identified/pertinent service medical records when 
adjudicating a claim for service connection).

The are also VA compensation examinations that had determined 
that the veteran's headaches were the result of migraines.  
After reviewing the reasons and bases in the SOC and 
subsequent SSOCs, it appears that the RO has found that the 
compensation examination opinions have more probative value 
than the private and outpatient opinions since these 
conceivably are based on a review of the available medical 
history. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA 
adjudicators cannot base their decisions on their own 
unsubstantiated medical opinion); see also Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (VA adjudicators have a duty to 
assess the credibility and weight to be given to the 
evidence).  A review of the service medical records contained 
in the veteran's claims file reveals, however, that the 
majority of these records belong to another veteran 
("M.W.M").  However, as the service medical records in the 
claims file are intermingled with those of another veteran 
with a similar last name, even compensation examiners with 
access to the claims file may have based their opinions on 
erroneous evidence.  Thus the probative value of these 
medical opinions has been compromised and a new examination 
is required to determine the etiology of the veteran's 
claimed headaches.  

Based on the inconsistent claims of the veteran, the 
intermingling of his service medical records with those of 
another veteran, the possibility of missing records based on 
the February 1996 reasons and bases, and conflicting 
diagnoses and nexus opinions; further development of the 
claim for service connection for chronic headaches is 
warranted.

Regarding the veteran's claim for a compensable evaluation of 
his dissociative disorder, the U. S. Court of Appeals for 
Veterans Claims (Court) held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
at 312-13.  The undersigned notes that the regulations 
pertaining to rating psychiatric disorders were revised 
effective November 6, 1996.  The SOC of May 1996 informed the 
veteran of the rating criteria for evaluating psychiatric 
disorders effective at that time.  The SSOCs prepared after 
November 6, 1996, however, failed to inform him of the new 
criteria.  In fact, a review of these SSOCs reveal that the 
RO never explicitly evaluated the veteran's dissociative 
reaction under this new criteria.  Therefore, on remand the 
RO must consider all pertinent evidence of record, determine 
whether the old or new criteria is most favorable to the 
veteran, and then evaluate his dissociative reaction under 
the applicable criteria.  These determinations must be made 
explicit in any subsequent SSOC and include notification to 
the veteran and his representative of the applicable new 
criteria.

The veteran's service-connected epilepsy was last evaluated 
in a November 2000 compensation examination.  The diagnoses 
included "described" clonic-tonic seizures and fugue states 
"suggesting" partial complex epilepsy.  The examiner 
commented:

I am not in a position to schedule the 
necessary studies, but if there is any 
veracity to [the veteran's] history, he 
should have his driver's license 
suspended, and be scheduled for inpatient 
monitoring and further diagnostic 
studies, as well.

Based on the diagnosis provided and the examiner's comments, 
it appears that he was unable to come to a definitive 
conclusion on whether the veteran currently experienced 
epileptic seizures.  The examiner seems to indicate that such 
a determination cannot be made until further testing is 
completed.  Based on this medical opinion, the Board finds 
that this examination is not adequate for rating purposes.  
See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (VA 
decision is erroneous where is relies on incomplete 
examination).  In this context, the RO must have the November 
2000 examiner review his examination report and indicate what 
type of inpatient monitoring or testing is appropriate.  
Thereafter, such monitoring and testing must be provided to 
the veteran.

Finally, the veteran requested in September 1996 a meeting 
before a VA Decision Review Officer (formerly known as a 
Hearing Officer) to be held at the RO.  A letter from the RO 
dated in January 1997 was sent to the veteran that informed 
him such a hearing was scheduled to take place in mid-
February 1997.  A SSOC dated in July 1997 indicated that an 
"informal hearing" had occurred and discussed the veteran's 
testimony.  Unfortunately, a transcript of this "informal 
hearing" is not contained in the claims file.  On remand, 
the RO should prepare a type written transcript of this 
hearing testimony and associate it with the claims file.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should prepare a type written 
transcript of the veteran's testimony at 
an informal hearing on appeal conducted 
on February 12, 1997.  This transcript 
should then be associated with the claims 
file.  If a transcript is not available 
the reasons why must be explained. 

2.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
headaches, epilepsy, and/or a 
dissociative disorder since 1995.  In 
addition, the RO should ask the veteran 
to identify the healthcare providers that 
treated his pre-service head traumas at 
age 12 and age 14, as identified in the 
August 1963 military hospitalization 
report.  Based on his response, the RO 
should attempt to procure copies of all 
treatment records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  Efforts 
to secure records in the possession of 
the U. S. Government must continue until 
the RO is reasonably certain these 
records do not exist or further efforts 
would be futile.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

3.  The RO should review the claims file 
and determine if further development of 
the veteran's service medical records is 
warranted under the provisions of the 
Veterans Claims Assistance Act of 2000.  
The RO's attention is directed to its 
comments in the February 1996 rating 
decision about the existence of a service 
medical record dated in 1962 discussing a 
fall.  The RO should also attempt to 
ensure that the veteran's service medical 
records have not been misplaced in the 
claims file of another veteran.  (In this 
regard, the RO's attention is directed to 
the service medical records of "M.W.M." 
that were removed from the claims file.)  
If further development of the veteran's 
service medical records is warranted, 
then the National Personnel Records 
Center (NPRC) or any other appropriate 
agency must be contacted to obtain these 
records.  The NPRC should specifically be 
requested to provide any hospitalization 
report prepared sometime between 1961 and 
1964 from a U. S. Naval hospital in 
either "Osan" or "Yokusaka," Japan.  
If further development for service 
medical records is not warranted, then 
the RO must provide detailed reasons and 
bases explaining why not.  Efforts to 
secure any government record must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If the 
RO is unable to secure these records, 
then it must inform the veteran of this 
circumstance in accordance with the 
itemized instructions of Paragraph 1.

4.  After the above development has been 
completed, the RO should refer the claims 
file to the physician who conducted the 
November 2000 VA compensation examination 
(Epilepsy and Narcolepsy Exam).  This 
examiner should be requested to provide 
an opinion on what type of "monitoring" 
and "diagnostic studies" should be 
conducted in order to accurately 
determine the severity of the veteran's 
temporal lobe epilepsy.  If this 
physician is now unavailable for comment, 
then the claims file should be referred 
to a VA neurologist at the local VA 
Medical Center.  Based on a review of the 
November 2000 examination report and a 
review of the claims files, this 
neurologist should provide guidance on 
the type of "monitoring" and 
"diagnostic studies" that should be 
conducted in order to accurately 
determine the severity of the veteran's 
service-connected epilepsy.  Once such 
guidance has been received from either 
the VA examiner or neurologist, the RO 
must ensure arrangements are made for the 
suggested monitoring or testing at an 
appropriate VA facility.  The RO should 
ensure that the subsequent medical 
reports provide a definitive diagnosis, a 
description of the severity of the 
veteran's epilepsy, the frequency of any 
seizure activity, and that the reports 
are otherwise adequate for rating 
purposes.

5.  Thereafter, the veteran should be 
afforded a VA neuropsychiatric 
examination to determine the nature and 
etiology of any demonstrated headaches, 
and the current severity of his 
dissociative reaction.  All indicated 
testing in this regard should be 
performed and the claims folder should be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner is requested to 
express opinions on the following 
questions: 

a).  Is it at least as likely as not 
that any demonstrated headache 
disorder is the result of, or is 
chronically aggravated by, a disease 
or injury in active service?  In 
addition, the examiner should 
specifically comment on whether 
there is any etiological 
relationship between the claimed 
head injury during military service 
and any current headaches. 

b).  Is it at least as likely as not 
that any demonstrated headaches are 
the result of, or are chronically 
aggravated by, his service-connected 
temporal lobe epilepsy?  

c).  The examiner should determine 
the current manifestations and 
severity of any demonstrated 
dissociative reaction.  This 
examination should comport with the 
criteria of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV) and include the assignment 
of the appropriate global assessment 
of functioning (GAF) score, and an 
explanation of what that score 
means.

The examiner's attention is directed to 
the claims file which contains multiple 
VA and private examinations which have 
provided what appear to be 
conflicting/inconsistent opinions on the 
relationship between the veteran's fall 
in the military, his epilepsy, and his 
current headaches.  The examiner is 
requested to review and reconcile any 
conflicting medical evidence.  A complete 
rationale for all opinions expressed must 
be provided.  The examination report 
should be typed.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

7.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  Thereafter, the RO should again 
review the veteran's claims of 
entitlement to service connection for 
chronic headaches, and increased 
evaluations for temporal lobe epilepsy 
and dissociative reaction.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a SSOC.  This SSOC must 
specifically inform the veteran and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claims.  See Veterans 
Claims Assistance Act of 2000.  Regarding 
the veteran's dissociative reaction, the 
RO must provide the veteran and his 
representative with the criteria 
evaluating this disorder effective from 
November 7, 1996.  The RO must also 
determine whether the old or new criteria 
for rating dissociative reaction is most 
advantageous to the veteran's claim.  The 
veteran and representative should then be 
given the opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




